*503OPINION

Per Curiam:

The appellant was convicted of robbery and appealed therefrom in proper person. This court subsequently appointed Milton Manoukian, Esquire, to represent him. Mr. Manoukian has filed an opening brief on appeal suggesting that the appeal is frivolous but raising issues which might arguably support an appeal. Anders v. California, 386 U.S. 738 (1967). The district attorney has responded, and Mr. Manoukian now seeks the permission of this court to withdraw as counsel for appellant. We have independently reviewed the record and have studied the briefs. It is our conclusion that the appeal is without merit. Accordingly, we order that this appeal stand submitted on the record and briefs of counsel without oral argument; deny Mr. Manoukian’s motion to withdraw as counsel for appellant and order that he be compensated for his services [NRS 7.260]; and affirm the judgment of conviction entered below. Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969).